Citation Nr: 0200877	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  00-17 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, claimed as secondary to the 
veteran's service-connected status post surgery for weak feet 
(bilateral foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, asserted as secondary to 
his service-connected bilateral foot disability.  The veteran 
perfected a timely appeal of this determination to the Board.

In the April 2000 rating decision, the RO also denied service 
connection for skin disability, which had also been asserted 
as secondary to the veteran's bilateral foot disability, on 
the basis that the veteran's claim for this benefit was not 
well grounded.  The RO notified the veteran of the 
determination later that same month.  To date, the record 
does not reflect that the veteran has disagreed with the 
determination and as such this issue is not before the Board.  
Recently, however, the Veterans Claims Assistance Act (VCAA) 
was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  This law provides, among other 
things, that any veteran whose claim was denied or dismissed 
by VA, the United States Court of Appeals for Veterans Claims 
(Court) or the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) from July 14, 1999, to November 9, 
2000, on the basis that it was not well grounded, as that 
term was formerly used in 38 U.S.C.A. § 5107(a) (1999), may 
have his or her claim readjudicated under the new law.  In 
light of the newly enacted statute, the veteran is hereby 
advised that if he wishes to have his claim of secondary 
service connection for skin disability readjudicated pursuant 
to the new law, he must affirmatively communicate that 
intent, and his request must be received by VA no later than 
November 9, 2002.  Id.

Finally, in a December 2001 brief, the veteran's 
representative states the issue on appeal as "Entitlement to 
service connection for the degenerative joint disease of the 
lower extremities and spine by way of direct service 
connection or via aggravation of the service-connected 
bilateral we[a]k foot disorder...."  Service connection for 
degenerative joint disease of the lower extremities has not 
been developed as an issue on appeal.  This claim is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Service connection is in effect for bilateral foot 
disability, which has been evaluated as 50 percent disabling, 
effective September 25, 1975.

3.  The veteran has degenerative joint disease of the 
lumbosacral spine that is due to his service-connected 
bilateral foot disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
degenerative joint disease of the lumbosacral spine is 
proximately due to or the result of the veteran's service-
connected bilateral foot disability.  38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Board has reviewed the pertinent evidence of record.  
Because it is clear that the veteran suffers from bilateral 
foot disability and degenerative joint disease of the 
lumbosacral spine, the Board will confine its discussion to 
the evidence that concerns the severity of the service-
connected foot disability as well as whether the latter 
disability is related to his bilateral foot disability.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran's service medical records are negative for 
complaints or findings of back problems, and indeed, the 
veteran does not contend otherwise.  Instead, he argues that 
his degenerative joint disease of the lumbosacral spine is 
related to his service-connected bilateral foot disability.  
As such, he maintains that his bilateral foot disability 
either caused or aggravated his low back condition and that 
service connection for the latter disability is thus 
warranted.  

The Board observes that the service medical records show that 
the veteran was treated for foot problems during service and 
that service connection for bilateral weak feet was 
established in August 1958, and a 10 percent rating was 
assigned, effective the day following the veteran's 
discharge.

The record reflects that the veteran's bilateral foot 
disability is productive of significant impairment and has 
required extensive post-service treatment, including several 
surgeries.  In addition, the physician who performed the 
October 1972 VA examination reported that the veteran had a 
"limping gait."  VA has recognized the disabling impact of 
this condition as the RO assigned a 50 percent rating for the 
veteran's bilateral foot disability, in effect since 
September 25, 1975.

In April 1978, the veteran filed a claim seeking an increased 
rating for his bilateral foot disability on the basis that he 
was no longer able to work due to this condition.  In June 
1978, he was afforded a pertinent VA examination and in 
August 1978, the veteran filed a claim seeking a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU); the veteran reported 
that he had last worked for the United States Postal Service 
(USPS) in May 1978.  In support, he submitted a statement 
from the local Postmaster indicating that the Civil Service 
Commission had found him physically disqualified for "usual 
and efficient service" and that he was unfit for further 
duty at the USPS.  

Thereafter, in a September 1978 memorandum to the Director of 
the Compensation and Pension Service (Director), the rating 
board at the RO summarized the history of the veteran's 
bilateral foot disability and the evidence reflecting its 
current manifestations.  The rating board also noted the 
veteran's employment history and status.  At the close of the 
memorandum, which was signed by its chairman and two other 
members, the rating board indicated that it concluded that 
the veteran's service-connected bilateral foot disability 
presented a permanent obstacle to substantially gainful 
employment and referred the matter to the Director for the 
assignment of a total disability rating.  A September 1978 
memorandum reflects that the Director agreed that the veteran 
was no longer physically able to perform the tasks required 
of a mail person but that he was reluctant to find him 
totally disabled pending his evaluation by VA vocational 
rehabilitation personnel.  Thereafter, in a September 1978 
rating action, the RO determined that neither an increased 
rating for his bilateral foot disability nor entitlement to a 
TDIU were warranted; however, the RO invited the veteran to 
participate in the VA vocational rehabilitation and 
counseling program.

In October 1999, the veteran filed an informal claim of 
service connection for low back disability on the basis that 
he developed that condition due to his service-connected 
bilateral foot disability.  In support, the veteran submitted 
private medical evidence showing the extent and severity of 
his foot and back problems.  In addition, in January 2001, 
the veteran was afforded a fee-basis VA examination.  Because 
only an August 2000 report prepared by Dr. Paul S. Peicott 
and the opinion of the January 2001 VA fee-basis examiner 
relate to the issue of whether the veteran's back disability 
is related to his military service, the Board will not report 
the findings contained in the other medical evidence of 
record because that evidence does not bear on the 
determination of this claim.

In the August 2000 report, Dr. Peicott indicated that he had 
been treating the veteran for foot problems for approximately 
nine years.  He stated that the veteran suffered from 
chronically painful feet that required monthly visits to 
remove painful corns and calluses.  Dr. Peicott reported that 
the palliative foot care ameliorated the condition, 
explaining that, although he continued to have chronic pain, 
the treatment enabled him to walk and work on his feet.  Dr. 
Peicott indicated, however, the veteran continued to complain 
that he "always had to limp" because of his foot pain and 
that his back continued to "act up" when he limped.  In 
this regard, the examiner noted that the veteran had had 
severe foot deformities since his period of military service 
and that he had had multiple surgical procedures in an 
attempt to correct these deformities.  Dr. Peicott added that 
the veteran "still" had persistent, severe deformities with 
resultant painful hyperkeratotic lesions, both diffuse and 
discrete, on both feet.

Dr. Peicott described the veteran's foot lesions as 
"exquisitely" tender to palpation and painful upon 
debridement.  He added that the veteran had severe bunion and 
hammer digit deformities with prominent metatarsal heads 
plantarly with associated anterior displaced and atrophied 
plantar fat pads.  Dr. Peicott further stated that he had a 
severe contracture of the second digit, bilaterally, with 
abduction of the halluces and overlapping of the digits.  He 
also reported that he had enlargement of the medial eminence, 
bilaterally, with severe bunion deformity and had pain with 
range of motion of the metatarsophalangeal joints and with 
range of motion of the PIP and DIP joints of the lesser 
digits.  

The examiner further indicated that the veteran had a cavus 
foot deformity with tibial deviation/adductus deformity of 
the entire forefoot.  He had an antalgic gait, walking in an 
"awkward manner trying to favor his painful plantar 
lesions."  The examination also disclosed that the veteran 
had a severe flexor stabilization of the lesser digits and 
evidence that multiple surgical procedures had been performed 
on both feet in an attempt to correct his hammer digits as 
well as metatarsal osteotomies.  In addition, Dr. Peicott 
reported that X-rays of his feet taken in 1995 showed 
multiple areas of surgical intervention with severe 
degenerative changes throughout the entire forefoot.  In 
addition, he stated that there was a persistent severe 
contracture of the digits and deformity of the 
metatarsophalangeal joints with a pes cavus deformity.

With respect to the veteran's low back disability, Dr. 
Peicott stated, " [The veteran's] constant limping and 
favoring of the painful hyperkeratotic lesions will continue 
to cause persistent back pain.  In my opinion there is a 
direct correlation between his severe foot deformities 
causing chronic back pain and resultant degenerative joint 
disease of his back."  

The physician who performed the January 2001 VA fee-basis 
examination noted at the outset of his report that the 
veteran was 63 years of age and had served in the military in 
the 1950s.  The examiner also observed that the veteran had 
received post-service treatment for his foot problems and 
that over time he developed an extension deformity on all of 
the toes of his feet.  The veteran reported that this caused 
him to walk in a crooked manner and had led to his 
development of a back condition.  He also complained that, 
due to his back problems, he had pain, fatigue, stiffness and 
a lack of endurance.  Further, the veteran described the 
flare-ups as "distressing" and indicated that, at times, 
they persisted for several hours to a day and were worsened 
on "banding," rising from a seated position and/or 
extension.

The examination of the veteran's feet revealed signs of 
abnormal weight bearing; in this regard, the physician 
pointed out that there were greater callosities centrally at 
the bottom of the feet near the metatarsal heads as well as 
below the metatarsal-phalangeal area.  The examiner added 
that an obvious external deformity was visible on both feet; 
he stated that when the toes were in extension, there was a 
bunching up of the toes of the left foot, with the third toes 
lying underneath the second.  The examiner also reported that 
the veteran was able to "somewhat flex the toes" and that 
they did not reach the plane of the feet themselves.  

During the examination, the veteran complained of having back 
pain for several years.  The examination of his low back 
disclosed that the veteran had mild limitation of motion with 
no obvious tenderness or muscle spasm.  Neurological 
examination was unremarkable.  The physician reported that 
the veteran declined to have X-rays performed because he 
stated that recent ones had been conducted.  He indicated 
that the veteran agreed to submit those X-rays for his review 
and that if they were not sufficient, he would return so that 
X-rays could be performed.  

Thereafter, the physician opined that there did not appear to 
have been "military-contemporaneous-reporting of back-
issues; however he claims that some of his back-issues may 
have arisen due to foot problems which apparently were 
military-contemporaneous."  After noting that the veteran 
continued to work on a part-time basis as a custodian, the 
examiner diagnosed him as having probable degenerative joint 
disease of the lumbar spine with pain.  Thereafter, he 
commented, "The back condition is not obviously military-
connected, given that there was no military-complaint of back 
pain, and given that back issues such as his are not 
necessarily uncommon due to general living until current age 
63."

In an addendum to the January 2001 report, the fee-basis 
examiner stated X-rays conducted in February 2000 disclosed 
that the veteran had grade II anterior spondylolisthesis of 
"what appears to be" L4 and L5, with bilateral 
spondylolysis and apparent fusion of the vertebral bodies at 
that level.  X-rays of the feet showed degenerative changes 
of both feet, with hallux valgus deformities of both great 
toes, and at least partial fusion at the metatarsal-tarsal 
joints.  The examiner commented 

It is not clear to us necessarily that 
these degenerative-disk-problems emanated 
from issues at the toes.  Also, as noted 
above, the feet-issues preceded his 
military-time, and as well the surgery 
that caused some of the deformities at 
the toes was not performed by military-
personnel.  It is our feeling that the 
back-x-ray changes, and issues likely are 
age-concomitant, and 
commensurate.

Finally, in written argument, the veteran's representative 
referred to the above medical opinions, and especially the 
one offered by Dr. Peicott, and argued that the evidence was 
at least in equipoise and that secondary service connection 
for degenerative joint disease of the lumbosacral spine was 
thus warranted.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In reaching this determination, the Board 
acknowledges that records of the veteran's participation in 
the VA vocational rehabilitation and treatment program, as 
well as those of his treatment by Dr. Peicott, have not been 
associated with the claims folder.  In light of this 
decision, however, in which the Board finds that service 
connection is warranted for degenerative joint disease of the 
lumbosacral spine, the veteran is not prejudiced by the 
Board's review of this claim on the basis of the current 
record.


Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Following a careful review of the record, the Board finds 
that the evidence is at least in equipoise and thus supports 
the veteran's claim of service connection for degenerative 
joint disease of the lumbosacral spine.  In reaching this 
conclusion, the Board notes that the evidence reflects that, 
due to his bilateral foot disability, the veteran has 
ambulated with an altered gait since at least the 1970s.  
Moreover, following a discussion of the severity of the 
veteran's bilateral foot disability, Dr. Peicott commented 
that the veteran's constant limping and favoring of the 
painful hyperkeratotic lesions caused him persistent back 
pain and opined that there was a direct correlation between 
his severe foot deformities causing chronic back pain and 
resultant degenerative joint disease of his back.  


By contrast, the examiner who conducted the January 2001 VA 
fee-basis examiner noted that the veteran was not treated for 
back problems during service; however, the veteran is not 
claiming that the disability became manifest during service.  
Thereafter, with regard to the secondary aspect of the 
veteran's claim, in an addendum to that report, he commented 
that it was "not clear" that the back condition was related 
to the veteran's service-connected bilateral foot disability; 
instead, he stated that the low back disability was "age-
concomitant, and commensurate."


Pursuant to Allen, the relevant inquiry is whether it is at 
least as likely as not that the veteran's service-connected 
bilateral foot disability caused or chronically worsened his 
low back disability.  Here, the veteran's treating 
podiatrist, who has cared for him for approximately nine 
years, provided a well-reasoned rationale in support of his 
assessment that the veteran's low back disability was related 
to his altered gait, which was a consequence of the veteran's 
bilateral foot disability.  Further, the VA examiner did not 
challenge the basis of Dr. Peicott's opinion and did not set 
forth a reasoned basis for his conclusion.  In light of the 
acknowledged severity of the veteran's bilateral foot 
disability and the above assessments offered by Dr. Peicott 
and the January 2001 VA examiner, the Board finds that 
secondary service connection for the back condition is 
warranted.  Allen; 38 C.F.R. § 3.310.




ORDER

Service connection for degenerative joint disease of the 
lumbosacral spine is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

